Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed Jan. 19, 2021 has been entered. Claims 1, 3, 6, 8-10, 12, 15-17 and 19 remain pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Bandera et al (U.S Patent No. 6,676,395) in view of Lustiger et al (US 2008/0237914).
Regarding claim 1, Bandera discloses, as illustrated in Figs. 1a-1b and 2, a method of processing of a polymer blend (i.e. (in the method) the equipment comprises an apparatus for the gravimetric loading 11 of a certain number of components, such as various types of polymer, for example polypropylene, mineral fillers or others. (Col. 2, lines 18-21)). The method includes the steps of: introducing a polymer material and secondary material into a barrel of an extruder (i.e. this apparatus 11 includes at least one pair of loading trays 12, 13 for different types of polymers, such as polypropylene, associated with a loading unit 14 which functions with a “weight sum” logic. The formulation thus obtained is homogenized in a special mixer 15 
Bandera discloses that, after exposing the user-selected gas and the stream of polymer blended material to multiple low-and high pressure zones within the barrel (According to the present invention, there is also an injection zone 29 into which gas, for example CO2 coming 2, in liquid form, comes from a specific container tank 34 with a plunged pipe in the liquid zone; it is cooled to a temperature of -5˚ C. and injected into the molten mass of material in the liquid state, with a special pump, schematized in 35, for example the one commercialized by LEWA (col. 3, lines 17-24); In summary, it is clear that Bandera discloses that the zone 29 is a lower pressure zone (under vacuum) and the zone 32 is a higher pressure zone)), it is understandable that from at least the zone 29 to the zone 32 (multiple low and high pressure zones) the user-selected gas (CO2) is mixed (by the co-rotating twin-screw extruder 20 subdivisible into a series of parts (as shown in Fig. 2)) into the stream of polymer blended material within the barrel.     
However, Bandera does not explicitly disclose that the introduction of the secondary material is a polymer material. In the same field of endeavor, compounding extruder, Lustiger discloses that, as illustrated in Figs. 2-3, polypropylene based resin 10, inorganic filler 12, and organic polymeric fiber 14 in the form of pre-cut shape or chopped filament are fed into the extruder hopper 18 of a compounding extruder 20 ([0057], lines 3-6); one or more feed systems are used for accurately controlling the feed rate of the inorganic filler 12 and/or chopped fiber 14 fed to the compounding extruder 20 at the downstream feed port 27 ([0059], lines 2-6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bandera to incorporate the teachings of Lustiger to have the introduction of the secondary polymer material into the 
Regarding claim 3, Bandera discloses that, as illustrated in Fig. 1a, in the method the extruder includes a first hopper communicating with the barrel and being adapted for receiving the polymer material therein (i.e. there is, in fact, a feeding 23 in line with a hopper 24 which receives the dosed mixture of polypropylene. (col. 2, lines 42-43); as shown in Fig. 1a, the first hopper 24 is communicating with the barrel); and a secondary hopper communicating with the barrel downstream of the first hopper and adapted for receiving the secondary material therein (i.e. immediately downstream of the first feeding 23, there is a second feeding 25 into which the mineral filler coming from the metering screw 19 is charged. (Col. 2, lines 43-46).
Lustiger discloses that, as illustrated in Fig. 3, one or more feed systems are used for accurately controlling the feed rate of the inorganic filler 12 and/or chopped fiber 14 fed to the compounding extruder 20 at the downstream feed port 27 ([0059], lines 2-6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bandera to incorporate the teachings of Lustiger to have the introduction of the secondary polymer material into the extruder.  Doing so would be possible to provide a better controlling of the feed rate, as recognized by Lustiger ([0059]).     
Claims 8-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bandera et al (U.S Patent No. 6,676,395) in view of Lustiger et al (US 2008/0237914).
Regarding claim 8, Bandera discloses, as illustrated in Figs. 1a-1b and 2, a method of processing of a polymer blend (i.e. (in the method) the equipment comprises an apparatus for 2 is to be injected into the injection zone under vacuum 29 (i.e. a lower pressure zone), the sealing elements 31 are installed (col. 2, lines 59-60); the polymeric mixture and gas are subsequently transferred from the zone 29 to another zone 32 which compresses the mixture both as a result of the change in section and also because, in that particular zone of the extruder, there is a sudden temperature drop. The gas becomes increasingly more compressed and micronized in the polymeric mixture (in the higher pressure zone). (Col. 3, lines 7-13); Before the mixture is charged into a loading pump 38, there is a control group 39 of the intake pressure (i.e. another lower pressure zone) of the pump 38. Similarly, at the pump outlet, there is a control group 40 of the discharged pressure (i.e. another higher pressure zone) (col. 3, lines 37-40); and ejecting the polymer blend from the barrel (i.e. the mixture thus obtained is then pumped inside a static group 41 for the mixing and thermal conditioning of the mixture (col. 3, lines 51-53); in the embodiment illustrated, two types of stratifier 44 and 45 can be used alternatively for the feeding of the mixture to the head 43. (col. 4, lines 1-3)). 
Bandera discloses that, after exposing the user-selected gas and the stream of polymer blended material to multiple low-and high pressure zones within the barrel (According to the present invention, there is also an injection zone 29 into which gas, for example CO2 coming from a container tank 30, is introduced (col. 2, lines 53-55); When volatile CO2 is to be injected into the injection zone under vacuum 29, the sealing elements 31 are installed (col. 2, lines 59-60); Alternatively, it is possible to inject the gas into the zone 32 under pressure. In this case, it should be noted that the CO2, in liquid form, comes from a specific container tank 34 with a plunged pipe in the liquid zone; it is cooled to a temperature of -5˚ C. and injected into the 2) is mixed (by the co-rotating twin-screw extruder 20 subdivisible into a series of parts (as shown in Fig. 2)) into the stream of polymer blended material within the barrel.  
However, Bandera does not explicitly disclose that the introduction of the secondary material is a polymer material. In the same field of endeavor, compounding extruder, Lustiger discloses that, as illustrated in Figs. 2-3, polypropylene based resin 10, inorganic filler 12, and organic polymeric fiber 14 in the form of pre-cut shape or chopped filament are fed into the extruder hopper 18 of a compounding extruder 20 ([0057], lines 3-6); one or more feed systems are used for accurately controlling the feed rate of the inorganic filler 12 and/or chopped fiber 14 fed to the compounding extruder 20 at the downstream feed port 27 ([0059], lines 2-6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bandera to incorporate the teachings of Lustiger to have the introduction of the secondary polymer material into the extruder.  Doing so would be possible to provide a better controlling of the feed rate, as recognized by Lustiger ([0059]).
Regarding claim 9, Bandera teaches that, when the volatile CO2 is to be injected into the injection zone under vacuum 29 (i.e. a lower pressure zone), the sealing elements 31 are installed (col. 2, lines 59-60). For one of ordinary skilled in the art this means that in the method 
Regarding claim 10, Bandera provide pressure that would cause bubbles in the polymer blend to compress in the high pressure zone.
Regarding claim 12, Bandera discloses that, as illustrated in Fig. 1a, in the method the extruder (i.e. The extrusion apparatus 17 consists of a co-rotating twin-screw extruder 20 with length ratio of 1/34 diameters. The casing or cylinder 21 (i.e. the barrel) of the extruder is thermally controlled in 8 separate zones by diathermic oil circulating in chambers 22. Col. 2, lines 35-39) includes a first hopper communicating with the barrel and being adapted for receiving the polymer material therein (i.e. there is, in fact, a feeding 23 in line with a hopper 24 which receives the dosed mixture of polypropylene. col. 2, lines 42-43; as shown in Fig. 1a, the first hopper 24 is communicating with the barrel); and a secondary hopper communicating with the barrel downstream of the first hopper and adapted for receiving the secondary polymer material therein (i.e. immediately downstream of the first feeding 23, there is a second feeding 25 into which the mineral filler coming from the metering screw 19 is charged. (Col. 2, lines 43-46); it is obvious for one of ordinary skilled in the art to replacing mineral fillers with a secondary polymer material (i.e. duplicating the polymer material)).
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bandera et al (U.S Patent No. 6,676,395) in view of Lustiger et al (US 2008/0237914).
Regarding claim 16, Bandera discloses, as illustrated in Figs. 1a-1b and 2, a method of processing of a polymer blend (i.e. (in the method) the equipment comprises an apparatus for the gravimetric loading 11 of a certain number of components, such as various types of 2 is to be injected into the 
Bandera teaches that, when the volatile CO2 is to be injected into the injection zone under vacuum 29 (i.e. a lower pressure zone), the sealing elements 31 are installed (col. 2, lines 59-60). For one of ordinary skilled in the art this means that in the method the user-selected gas (CO2) forms bubbles in the polymer blend when the polymer blend is exposed to the low pressure zone.
Bandera teaches that, it is inherent that the bubbles in the polymer blend would compress in the high pressure zone.
Bandera discloses that, after exposing the user-selected gas and the stream of polymer blended material to multiple low-and high pressure zones within the barrel (According to the 2 coming from a container tank 30, is introduced (col. 2, lines 53-55); When volatile CO2 is to be injected into the injection zone under vacuum 29, the sealing elements 31 are installed (col. 2, lines 59-60); Alternatively, it is possible to inject the gas into the zone 32 under pressure. In this case, it should be noted that the CO2, in liquid form, comes from a specific container tank 34 with a plunged pipe in the liquid zone; it is cooled to a temperature of -5˚ C. and injected into the molten mass of material in the liquid state, with a special pump, schematized in 35, for example the one commercialized by LEWA (col. 3, lines 17-24); In summary, it is clear that Bandera discloses that the zone 29 is a lower pressure zone (under vacuum) and the zone 32 is a higher pressure zone)), it is understandable that from at least the zone 29 to the zone 32 (multiple low and high pressure zones) the user-selected gas (CO2) is mixed (by the co-rotating twin-screw extruder 20 subdivisible into a series of parts (as shown in Fig. 2)) into the stream of polymer blended material within the barrel.  
However, Bandera does not explicitly disclose that the introduction of the secondary material is a polymer material. In the same field of endeavor, compounding extruder, Lustiger discloses that, as illustrated in Figs. 2-3, polypropylene based resin 10, inorganic filler 12, and organic polymeric fiber 14 in the form of pre-cut shape or chopped filament are fed into the extruder hopper 18 of a compounding extruder 20 ([0057], lines 3-6); one or more feed systems are used for accurately controlling the feed rate of the inorganic filler 12 and/or chopped fiber 14 fed to the compounding extruder 20 at the downstream feed port 27 ([0059], lines 2-6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bandera to incorporate the 
Regarding claim 17, Bandera discloses that, as illustrated in Fig. 1a, in the method the extruder includes a first hopper communicating with the barrel and being adapted for receiving the polymer material therein (i.e. there is, in fact, a feeding 23 in line with a hopper 24 which receives the dosed mixture of polypropylene. col. 2, lines 42-43; as shown in Fig. 1a, the first hopper 24 is communicating with the barrel); and a secondary hopper communicating with the barrel downstream of the first hopper and adapted for receiving the secondary mineral material therein (i.e. immediately downstream of the first feeding 23, there is a second feeding 25 into which the mineral filler coming from the metering screw 19 is charged. (Col. 2, lines 43-46)).
Lustiger discloses that, as illustrated in Fig. 3, one or more feed systems are used for accurately controlling the feed rate of the inorganic filler 12 and/or chopped fiber 14 fed to the compounding extruder 20 at the downstream feed port 27 ([0059], lines 2-6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bandera to incorporate the teachings of Lustiger to have the introduction of the secondary polymer material into the extruder.  Doing so would be possible to provide a better controlling of the feed rate, as recognized by Lustiger ([0059]).
Claims 6, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bandera et al and Lustiger as applied to claims 1, 8 and 16 above (respectively), further in view of Walter (Bjoern) (CN101835584, English translation provided).
Regarding claims 6, 15 and 19, the combination discloses, as illustrated in Figs. 1a-1b and 2 (in the teachings of Bandera), a method of processing of a polymer blend (i.e. (in the method) the equipment comprises an apparatus for the gravimetric loading 11 of a certain number of components, such as various types of polymer, for example polypropylene, mineral fillers or others. Col. 2, lines 18-21). However, Bandera does not disclose that the polymer blend is ejected from the barrel into a pelletizer. 	
In the same field of endeavor, manufacturing polymer particles, Walter discloses that, as illustrated in Fig. 1, after leaving the second melt cooler 37, the polymer melt 2 is conveyed to the granulation device 39 by means of the third melt pump 38 at a pressure of 70 to 300 bar, and the granules are formed in the usual way, so the melt 2 produces polymer particles (or pelletizer) (page 7, lines 4-6 from bottom). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Walter to produce the polymer blend into particles.  Doing so would be possible to provide alternative applications of the polymer blend products.
Response to Arguments
Applicant's arguments filed 1/19/2021 have been fully considered.
1, 8 and 16 that Bandera does not disclose that the polymer blend is exposed into multiple low and high pressure zones within barrel, it is not persuasive.
Bandera discloses that, after exposing the user-selected gas and the stream of polymer blended material to multiple low-and high pressure zones within the barrel (According to the present invention, there is also an injection zone 29 into which gas, for example CO2 coming from a container tank 30, is introduced (col. 2, lines 53-55); When volatile CO2 is to be injected into the injection zone under vacuum 29, the sealing elements 31 are installed (col. 2, lines 59-60); Alternatively, it is possible to inject the gas into the zone 32 under pressure. In this case, it should be noted that the CO2, in liquid form, comes from a specific container tank 34 with a plunged pipe in the liquid zone; it is cooled to a temperature of -5˚ C. and injected into the molten mass of material in the liquid state, with a special pump, schematized in 35, for example the one commercialized by LEWA (col. 3, lines 17-24); In summary, it is clear that Bandera discloses that the zone 29 is a lower pressure zone (under vacuum) and the zone 32 is a higher pressure zone)), it is understandable that from at least the zone 29 to the zone 32 (multiple low and high pressure zones) the user-selected gas (CO2) is mixed (by the co-rotating twin-screw extruder 20 subdivisible into a series of parts (as shown in Fig. 2)) into the stream of polymer blended material within the barrel.   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHIBIN LIANG/Examiner, Art Unit 1741


/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742